 1                                                        Chief Judge Ricardo S. Martinez

 2

 3

 4

 5
                        UNITED STATES DISTRICT COURT FOR THE
 6
                          WESTERN DISTRICT OF WASHINGTON
 7                                  AT SEATTLE

 8
     UNITED STATES OF AMERICA
 9

10                         Plaintiff,                  No. 2:19-cr-00055-RSM

11          v.
                                                      ORDER GRANTING MOTION TO
12   BRADLEY WAYNE JOHNSON                            CONTINUE TRIAL AND PRETRIAL
                                                      MOTION DEADLINE
13
                           Defendant.
14

15
            THIS COURT has considered the unopposed motion to continue trial date from
16
     May 20, 2019, to December 9, 2019 and also to continue the pretrial motion deadline to a
17

18   date two months prior to trial in this matter and finds that:

19   (a) Taking into account the exercise of due diligence, a failure to grant a continuance in
20
     this case would deny counsel for the defendant the reasonable time necessary for
21
     effective preparation due to counsel’s need for more time to review the evidence,
22
     consider possible defenses and gather evidence material to the defense; and
23

24   (b) A failure to grant such a continuance in this proceeding would likely result in a

25   miscarriage of justice; and

     Order Granting Motion to Continue Trial &            HART JARVIS MURRAY CHANG
     Pretrial Motions Deadline                              155 NE 100TH STREET SUITE 210
                                                                  SEATTLE, WA 98125
     US v. Bradley Wayne Johnson, 2:19-cr-00055-RSM                TEL: 206-735-7474
                                                                   FAX: 206-260-2950
 1          (c) The ends of justice will best be served by a continuance, and the ends of justice

 2   outweigh the best interests of the public and the defendant in any speedier trial; and
 3          (d) All these findings are made within the meaning of 18 USC §3161(h)(7)(A) and (B)(i)
 4
     and (iv); and
 5
            (e) The period of delay from the date of this order to the new trial date is excludable time
 6
     pursuant to 18 USC §3161(h)(7)(A).
 7
            IT IS THEREFORE ORDERED that:
 8
                     The trial in this matter is continued to December 9, 2019. Pretrial motions are
 9
            due no later than October 10, 2019.
10

11

12          DONE this 9th day of April, 2019.

13

14

15
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

     Order Granting Motion to Continue Trial &               HART JARVIS MURRAY CHANG
     Pretrial Motions Deadline                                 155 NE 100TH STREET SUITE 210
                                                                     SEATTLE, WA 98125
     US v. Bradley Wayne Johnson, 2:19-cr-00055-RSM                   TEL: 206-735-7474
                                                                      FAX: 206-260-2950
